Exhibit 10.2

 

EXECUTION VERSION

 

 

MANAGEMENT LOCK-UP AND SUPPORT AGREEMENT

 

THIS AGREEMENT made the 21st day of September, 2012.

 

BETWEEN:

 

Craig Thomson

588267 BC Ltd.

 

(individually and collectively, the “Seller”),

 

AND:

 

LML Acquisition Corp., a corporation existing under the laws of the Province of
British Columbia,

 

(the “Acquiror”).

 

WHEREAS the Seller is the legal and beneficial (as defined in Rule 13d-3 under
the Securities Exchange act of 1934) owner of such number of shares (“Shares”)
of each class of capital stock of LML Payment Systems Inc. (the “Company”)
and/or options to acquire Shares (“Options”) of the Company as is indicated on
the signature page of this Agreement;

 

AND WHEREAS the Acquiror is contemporaneously herewith entering into an
arrangement agreement with the Company (the “Arrangement Agreement”), which
provides for, among other things, the Acquiror acquiring all of the outstanding
Shares for consideration of $3.45 in cash per Share pursuant to a plan of
arrangement under the BCBCA (the “Transaction”) on and subject to the terms and
conditions of the Arrangement Agreement;

 

AND WHEREAS this Agreement sets out the terms and conditions of the agreement of
the Seller: (i) to vote or cause to be voted the Subject Securities (as defined
below) in favour of the Transaction and any other matter that could reasonably
be expected to facilitate the Transaction; and (ii) to abide by the restrictions
and covenants set forth herein;

 

AND WHEREAS the Acquiror is relying on the covenants, representations and
warranties of the Seller set forth in this Agreement in connection with the
execution and delivery of the Arrangement Agreement by the Acquiror;

 

NOW THEREFORE THIS AGREEMENT WITNESSES that, in consideration of the mutual
covenants and agreements hereinafter set forth and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties, the parties hereby covenant and agree as follows:

 

ARTICLE 1
INTERPRETATION

 

1.1                                                                              
All capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to them in the Arrangement Agreement. All
references herein to the Arrangement Agreement or any portion thereof refer to
the Arrangement Agreement as amended, modified, restated or waived in accordance
with the terms of the Arrangement Agreement.

 

1.2                                                                              
In this Agreement, unless otherwise expressly stated or the context otherwise
requires:

 

--------------------------------------------------------------------------------


 

(a)                                 references to “herein”, “hereby”,
“hereunder”, “hereof” and similar expressions are references to this Agreement
and not to any particular Section of this Agreement;

 

(b)                                 references to an “Article”, “Section” or
“clause” are references to an Article, Section or clause of this Agreement;

 

(c)                                  words importing the singular shall include
the plural and vice versa, and words importing gender shall include the
masculine, feminine and neuter genders;

 

(d)                                 the use of headings is for convenience of
reference only and shall not affect the construction or interpretation hereof;

 

(e)                                  if the date on which any action is required
to be taken hereunder by any of the parties is not a Business Day, such action
shall be required to be taken on the next succeeding day that is a Business Day;

 

(f)                                   a period of Business Days is to be
computed as beginning on the day following the event that began the period and
ending at 4:00 p.m. (Vancouver time) on the last day of the period or at
4:00 p.m. on the next Business Day if the last day of the period does not fall
on a Business Day;

 

(g)                                  the terms “material” and “materially”
shall, when used in this Agreement, be construed, measured or assessed on the
basis of whether the matter would materially affect a party and its affiliates,
taken as a whole;

 

(h)                                 references to any legislation or to any
provision of any legislation shall include any modification or re-enactment
thereof, any legislation provision substituted therefor and all regulations,
rules and interpretations issued thereunder or pursuant thereto;

 

(i)                                     references to any agreement or document
shall be to such agreement or document (together with the schedules and exhibits
attached thereto), as it may have been or may hereafter be amended, modified,
restated or waived from time to time; and

 

(j)                                    wherever the term “includes” or
“including” is used, it shall be deemed to mean “includes, without limitation”
or “including, without limitation”, respectively.

 

1.3                                                                              
References to the “knowledge of the Seller” mean the actual knowledge or
awareness of, after due inquiry, the Seller, including where the Seller is not
an individual the directors and officers of the Seller and/or any other person
in an equivalent position with the Seller.

 

ARTICLE 2
AGREEMENT TO VOTE

 

2.1                                                                              
Subject to the terms and conditions of this Agreement, the Seller hereby
irrevocably and unconditionally covenants and agrees from the date hereof until
the earlier of: (i) the Effective Time; and (ii) the termination of this
Agreement pursuant to Article 7:

 

(a)                                 to vote or to cause to be voted the Subject
Securities (as defined below) at every meeting of the shareholders of the
Company called (including the Company Meeting), and at every adjournment or
postponement thereof, and on every action or approval by written consent of the
shareholders of the Company in favour of the Transaction, including the
Arrangement Resolution, and in favour of any other matter to be considered by
the

 

2

--------------------------------------------------------------------------------


 

Company Securityholders at the Meeting which is reasonably necessary for the
consummation of the Arrangement, including in connection with any separate vote
of any sub-group of the Company Securityholders that may be required to be taken
and of which sub-group the Seller forms a part. The Seller shall also cause the
Subject Securities to be counted as present for purposes of establishing a
quorum at any such Meeting (including the Company Meeting);

 

(b)                                 not to exercise any rights of a Company
Securityholder to dissent pursuant to applicable Law in respect of the
Transaction, the Arrangement, the Interim Order, the Final Order or otherwise in
connection with the Transaction, in each case as such may be amended or varied
at any time prior to the Effective Time;

 

(c)                                  to cause the Subject Securities to be
counted as present for purposes of establishing a quorum and (A) to vote, or
cause to be voted, the Seller’s Subject Securities against, and (B) to not
tender into (if applicable) or otherwise support, in each case, any:
(i) Acquisition Proposal, liquidation, dissolution, recapitalization, merger,
arrangement, amalgamation, acquisition, strategic alliance, business
combination, take-over bid, sale of material assets (or any lease, long-term
supply agreement or other arrangement having the same economic effect as a
sale), any material issue or sale of treasury shares or rights or interests
therein or thereto (other than any treasury shares issued as a result of the
exercise of any Options, or similar transactions or series of transactions
involving the Company, or a proposal to do any of the foregoing, excluding the
Transaction; (ii) amendment of the Company’s articles or by-laws or other
proposal or transaction involving the Company which amendment or other proposal
(including an Acquisition Proposal) or transaction would in any manner delay,
impede, frustrate or prevent the Transaction or any of the transactions
reasonably necessary for the consummation of the Arrangement, or change in any
manner the voting rights of the Shares or any other securities of the Company;
and (iii) action, agreement, transaction or proposal (including an Acquisition
Proposal) that might reasonably be regarded as being directed towards or likely
to prevent or delay the Company Meeting or the successful completion of the
Transaction or of the transactions reasonably necessary for the consummation of
the Arrangement, at any meeting of Company Securityholders; and

 

(d)                                 notwithstanding anything herein to the
contrary, and provided it does not reduce the cash payment the Seller would
receive for the Subject Securities, to support the completion of any
pre-arrangement reorganization transaction consummated in an alternative manner
(an “Alternative Transaction”) in the same manner as the Seller is obligated to
support the Arrangement under this Agreement if the Acquiror concludes, after
the date of this Agreement, it is necessary or desirable and, without limiting
the generality of the foregoing, if such Alternative Transaction is effected by
way of a take-over bid:

 

(i)                                     the Seller shall validly tender or cause
to be tendered and cause all acts and things to be done to tender the Seller’s
Shares on the terms and conditions set out herein; and

 

(ii)                                  within five Business Days following the
mailing of the take-over bid circular of the Company to be sent to
Securityholders in connection with the Alternative Transaction, the Seller shall
deposit or cause to be deposited (including by instructing the participant in
the book based system operated by CDS Clearing and Depository Services Inc. or
such other intermediary through which the Seller holds the Subject Securities to
arrange for such deposit) all of the Subject Securities in accordance with the
provisions of the offer and circular and

 

3

--------------------------------------------------------------------------------


 

thereafter the Seller shall not withdraw or permit its Subject Securities to be
withdrawn from such offer.

 

2.2                                                                              
As used in this Agreement, the term “Subject Securities” means the Shares
(including Shares issuable pursuant to the exercise of any Option) and any
Option or other securities of the Company that are beneficially owned, or in
respect of which the voting is, directly or indirectly, controlled or directed
by the Seller, as constituted at the date hereof, listed immediately under the
Seller’s signature hereto and includes:

 

(a)                                 the Shares listed immediately under the
Seller’s signature hereto;

 

(b)                                 all of the Shares and Options that may
become beneficially owned, or in respect of which the voting may become,
directly or indirectly, controlled or directed by the Seller after the date
hereof and prior to the Effective Time, including all of the Shares issued
pursuant any convertible security of the Company owned by the Seller or which
may otherwise be acquired by the Seller after the date hereof and prior to the
Effective Time; and

 

(c)                                  any other voting securities of the Company
that may result from a reclassification, conversion, consolidation, subdivision
or exchange of, or distribution or dividend on, such shares or capital
reorganization of the Company and all other securities exercisable, convertible
or exchangeable into any of the foregoing.

 

ARTICLE 3
GRANT OF IRREVOCABLE PROXY

 

3.1                                                                              
Seller hereby appoints the Acquiror and each of its executive officers or other
designees (the “Proxyholders”), as Seller’s proxy and attorney-in-fact (with
full power of substitution and resubstitution), to attend, vote and otherwise
act for and on behalf of the Seller in respect of its Subject Securities and in
respect of all matters which may come before a meeting of the Company
Securityholders relating to the Transaction, and such proxy shall not be revoked
unless this Agreement is terminated pursuant to Article 7 prior to the exercise
of such proxy (or other voting instrument).  Seller agrees to deliver (including
by instructing the participant(s) in the book-based system operated by CDS
Clearing and Depository Services Inc. or other intermediary through which the
Seller holds the Subject Securities to arrange for such delivery) any such
instruments as are required to effect the grant of irrevocable proxy provided
for in this Section 3.1.

 

3.2                                                                              
Seller hereby revokes any proxies heretofore given by Seller in respect of the
Subject Securities.

 

3.3                                                                              
Seller hereby affirms that the irrevocable proxy set forth in this Article 3 is
given in connection with the performance by the Company of its obligations under
the Arrangement Agreement, and that such irrevocable proxy is given to secure
the performance of the duties of Seller under this Agreement.  Seller hereby
further affirms that the irrevocable proxy is coupled with an interest, is
intended to be irrevocable, and may under no circumstances be revoked, unless
and until this Agreement is terminated pursuant to Article 7.  The irrevocable
proxy granted by Seller herein is a durable power of attorney and shall survive
the dissolution, bankruptcy, or incapacity of Seller.

 

3.4                                                                              
The Proxyholders may not exercise this irrevocable proxy on any matter except as
provided above.  Seller may vote the Subject Securities on all other matters.

 

3.5                                                                              
The Acquiror may terminate this proxy at any time by written notice to Seller.

 

4

--------------------------------------------------------------------------------


 

ARTICLE 4
CERTAIN COVENANTS OF THE SELLER

 

4.1                                                                              
The Seller hereby covenants and irrevocably agrees that it shall, from the date
hereof until the earlier of: (i) the termination of this Agreement pursuant to
Article 7; and (ii) the Effective Time, except in accordance with the provisions
of this Agreement:

 

(a)                                 not, directly or indirectly, through any of
its affiliates, associates or representatives take any action with respect to an
Acquisition Proposal that, if taken by the Company, would violate the terms of
the Arrangement Agreement;

 

(b)                                 immediately cease and cause to be terminated
all existing discussions and negotiations, if any, with any person or group or
any representatives of any person or group conducted before the date of this
Agreement with respect to any Acquisition Proposal;

 

(c)                                  immediately notify the Acquiror of any
Acquisition Proposal of which the Seller or, to the knowledge of the Seller, any
of its representatives becomes, directly or indirectly, aware. Such notification
shall be made first orally and then in writing and shall include a description
of the material terms and conditions together with a copy of all documentation
relating to any such Acquisition Proposal or inquiry in respect of an
Acquisition Proposal within the Seller’s possession;

 

(d)                                 not option, sell, transfer, pledge,
encumber, grant a security interest in, hypothecate or otherwise convey or enter
into any forward sale, repurchase agreement or other monetization transaction
with respect to any of the Subject Securities, or any right or interest therein
(legal or equitable), to any person or group (other than the Acquiror) or agree
to do any of the foregoing;

 

(e)                                  Seller will not commit any act that could
restrict or affect Seller’s legal power, authority, and right to vote all of the
Shares then owned of record or beneficially by Seller or otherwise prevent or
disable Seller from performing any of its obligations under this Agreement. 
Without limiting the generality of the foregoing, except for this Agreement and
as otherwise permitted by this Agreement, Seller shall not enter into any voting
agreement with any person or entity with respect to any of the Subject
Securities, grant or agree to grant any person or entity any proxy (revocable or
irrevocable) or power of attorney or other right with respect to any of the
Subject Securities, deposit any of the Subject Securities in a voting trust, or
otherwise enter into any voting agreement, voting trust, vote pooling or other
agreement or arrangement with respect to the right to vote, call meetings of
Company Securityholders or give consents or approvals of any kind with respect
to any of the Subject Securities;

 

(f)                                   not requisition or join in any requisition
of any meeting of Company Securityholders without the prior written consent of
the Acquiror, or vote or cause to be voted any of the Subject Securities in
respect of any proposed action by the Company or its Shareholders or affiliates
or any other person or group in a manner which might reasonably be regarded as
likely to prevent or delay the successful completion of the Transaction or the
other transactions contemplated by the Arrangement Agreement and this Agreement
or have a Material Adverse Effect;

 

(g)                                  not do indirectly that which it may not do
directly by the terms of this Article 4 or take any other action of any kind,
directly or indirectly, which might reasonably be regarded as likely to reduce
the success of, or delay or interfere with the completion of, the

 

5

--------------------------------------------------------------------------------


 

Transaction and the other transactions contemplated by the Arrangement Agreement
and this Agreement; and

 

(h)                                 if Seller is the beneficial owner, but not
the record holder, of the Subject Securities, take all actions necessary to
cause the record holder and any nominees to vote all of the Subject Securities
in accordance with this Agreement.

 

4.2                                                                              
Notwithstanding Section 4.1, if the Seller is a director and/or officer of the
Company, the Seller shall be entitled to exercise his fiduciary duties to the
Company in his capacity as director or officer and not be in breach of this
Agreement, it being acknowledged that compliance with the provisions set out in
Section 4.3 of the Arrangement Agreement shall not be construed to result in a
breach of this Agreement.  For certainty, any such exercise of fiduciary duties
by the Seller shall not in any way diminish the Seller’s obligations in his
capacity as a Shareholder under this Agreement.

 

4.3                                                                              
If a Superior Proposal is made, the Seller hereby agrees that it shall continue
to support the Arrangement (or, if applicable, any Alternative Transaction) and
comply with its obligations hereunder, including not withdrawing or revoking the
proxy or power of attorney referred to in Article 3 in respect of the Subject
Securities, unless and until this Agreement is terminated in accordance with its
terms.

 

ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

5.1                                                                              
The Seller represents, warrants and, where applicable, covenants to the Acquiror
as follows and acknowledges that the Acquiror is relying upon these
representations, warranties and covenants in connection with the entering into
of this Agreement and the Arrangement Agreement:

 

(a)                                 if the Seller is a corporate body, the
Seller has been duly formed and is validly existing under the laws of its
jurisdiction of incorporation and has all necessary power and authority to
execute and deliver this Agreement and to perform its obligations hereunder;

 

(b)                                 the execution and delivery of this Agreement
by the Seller and the performance by the Seller of its obligations hereunder
have been duly authorized and no other proceedings on its part are necessary to
authorize this Agreement and the performance of the Seller’s obligations
hereunder;

 

(c)                                  this Agreement has been duly executed and
delivered by the Seller and, assuming the due authorization, execution and
delivery by the Acquiror, constitutes a legal, valid and binding obligation,
enforceable by the Acquiror against the Seller in accordance with its
provisions, subject to bankruptcy, insolvency and other applicable Laws
affecting creditor’s rights generally and general principles of equity;

 

(d)                                 (i) the Seller is the beneficial owner of,
or controls or directs the voting rights in respect of, the Subject Securities
free and clear of any and all Liens; and (ii) the only Shares, Options or other
securities of the Company beneficially owned, or over which control or direction
is exercised by the Seller are those listed immediately under the Seller’s name
on the signature pages hereto;

 

(e)                                  the Seller has the sole right to vote all
the Subject Securities and all such Subject Securities shall, immediately prior
to the Effective Time, be beneficially owned solely by the Seller with good and
marketable title thereto, free and clear of any and all Liens;

 

6

--------------------------------------------------------------------------------


 

(f)                                   no individual or entity has any agreement
or option, or any right or privilege (whether by law, pre-emptive or
contractual) capable of becoming an agreement or option, for the purchase,
acquisition or transfer from the Seller of any of the Subject Securities or any
interest therein or right thereto, including any right to vote, except the
Acquiror pursuant to this Agreement;

 

(g)                                  none of the execution and delivery by the
Seller of this Agreement or the completion or performance of the transactions
contemplated hereby or the compliance with the obligations hereunder by the
Seller will result in a breach of: (i) the constating documents of the Seller,
if applicable; (ii) any agreement or instrument to which the Seller is a party
or by which the Seller or any of the Seller’s property or assets is bound; or
(iii) any judgment, decree, order or award of any Governmental Authority with
respect to the Seller, except, in the case of (ii) and (iii), such breaches
which could not, individually or in the aggregate, impair the ability of the
Seller to perform its obligations under this Agreement or otherwise delay the
Seller in performing such obligations; and

 

(h)                                 there are no legal proceedings in progress
or pending before any Governmental Entity, or, to the knowledge of the Seller,
threatened, against the Seller or the Seller’s affiliates that would adversely
affect in any manner the Seller’s ability to enter into this Agreement and to
perform its obligations hereunder.

 

The representations and warranties of the Seller set forth in this Article 5
shall, if the Seller is a director and/or officer of the Company, survive the
Effective Date and shall continue thereafter in full force and effect for the
benefit of the Acquiror without limitation as to time or, if the Seller is not a
director and/or officer of the Company, expire and be terminated and
extinguished on the earliest to occur of the Effective Time and the termination
of this Agreement in accordance with Article 7.

 

ARTICLE 6
REPRESENTATIONS AND WARRANTIES OF THE ACQUIROR

 

6.1                                                                              
The Acquiror represents, warrants and, where applicable, covenants to the Seller
as follows and acknowledges that the Seller is relying upon these
representations, warranties and covenants in connection with the entering into
of this Agreement:

 

(a)                                 the Acquiror has been duly formed and is
validly existing under the laws of its jurisdiction of incorporation and has the
requisite corporate power and authority to conduct its business as it is now
being conducted and to execute and deliver this Agreement and to perform its
obligations hereunder;

 

(b)                                 the execution and delivery of this Agreement
by the Acquiror and the performance by it of its obligations hereunder have been
duly authorized by its respective board of directors and no other corporate
proceedings on its part are necessary to authorize this Agreement and the
performance of its obligations hereunder;

 

(c)                                  this Agreement has been duly executed and
delivered by the Acquiror and, assuming the due authorization, execution and
delivery by the Seller, constitutes a legal, valid and binding obligation,
enforceable by the Seller against the Acquiror in accordance with its terms,
subject to bankruptcy, insolvency and other applicable Laws affecting creditor’s
rights generally and general principles of equity;

 

(d)                                 none of the execution and delivery by the
Acquiror of this Agreement or the completion or performance of the transactions
contemplated hereby or the compliance with the

 

7

--------------------------------------------------------------------------------


 

obligations hereunder by the Acquiror will result in a breach of: (i) the
constating documents of the Acquiror; (ii) any agreement or instrument to which
the Acquiror is a party or by which the Acquiror or any of the Acquiror’s
property or assets is bound; or (iii) any judgment, decree, order or award of
any Governmental Authority with respect to the Acquiror, except, in the case of
(ii) and (iii), such breaches which could not, individually or in the aggregate,
impair the ability of the Acquiror to perform its obligations under this
Agreement or otherwise delay the Acquiror in performing such obligations; and

 

(e)                                  the Acquiror has sufficient funds or has
made adequate arrangements to have financing in place in order to distribute to
all the Securityholders the cash consideration to which they are entitled upon
consummation of the Transaction.

 

The representations and warranties of the Acquiror set forth in this Article 6
shall survive the Effective Date and shall continue thereafter in full force and
effect for the benefit of the Seller until the earliest to occur of the
Effective Time and the termination of this Agreement in accordance with
Article 7.

 

ARTICLE 7
TERMINATION

 

7.1                                                                              
This Agreement may be terminated by the Acquiror in its sole discretion at any
time prior to the Effective Date by notice in writing to the Seller, provided
that at the time of such termination the Acquiror is not in material default of
its obligations under this Agreement.

 

7.2                                                                              
This Agreement may be terminated by the Seller by notice in writing to the
Acquiror if:

 

(a)                                 the Acquiror has not complied in all
material respects with its covenants and agreements to and with the Seller
contained herein;

 

(b)                                 any of the representations and warranties of
the Acquiror contained herein is untrue or inaccurate in any material respect;
or

 

(c)                                  the Arrangement Agreement is terminated for
any reason.

 

provided that at the time of such termination the Seller is not in material
default of its obligations under this Agreement.

 

7.3                                                                              
This Agreement shall automatically terminate at the Effective Time.

 

7.4                                                                              
This Agreement may be terminated at any time upon the mutual written agreement
of the Seller and the Acquiror.

 

7.5                                                                              
In the case of any termination of this Agreement pursuant to Section 7.1, 7.2,
7.3 or 7.4, this Agreement shall terminate and be of no further force or
effect.  Notwithstanding anything else contained herein, such termination shall
not relieve any party from liability for any breach of its obligations or
non-compliance with the terms and conditions of this Agreement by the party
prior to such termination.

 

ARTICLE 8
DISCLOSURE

 

8.1                                                                              
Except as required by applicable Laws or by any Governmental Authority or in
accordance with the requirements of any stock exchange, the Seller shall not
make any public

 

8

--------------------------------------------------------------------------------


 

announcement or statement with respect to this Agreement without the approval of
the Acquiror. A copy of this Agreement may be provided to the directors of the
Company.

 

ARTICLE 9
GENERAL

 

9.1                                                                              
This Agreement shall become effective as among the Acquiror and the Seller
concurrently upon execution and delivery of the Arrangement Agreement by the
Company and the Acquiror and execution and delivery hereof by the Acquiror and
the Seller.

 

9.2                                                                              
Each of the Seller and the Acquiror shall, from time to time, promptly execute
and deliver all such further documents and instruments and do all such acts and
things as the other party may reasonably require to effectively carry out the
intent of this Agreement.

 

9.3                                                                              
This Agreement shall not be assignable by any party without the prior written
consent of the other party, except that the Acquiror may assign this Agreement
to an affiliate without the consent of the Seller. This Agreement shall be
binding upon and shall enure to the benefit of and be enforceable by each of the
parties hereto and their respective successors and permitted assigns.

 

9.4                                                                              
Time shall be of the essence of this Agreement.

 

9.5                                                                              
Any notice or other communication required or permitted to be given hereunder
shall be sufficiently given if in writing, delivered or sent by telecopier or
facsimile transmission:

 

(a)                                 in the case of the Seller, at the telecopier
or facsimile number or address set out immediately under the Seller’s name on
the signatures page hereto:

 

(b)                                 in the case of the Acquiror:

 

Digital River, Inc.

10380 Bren Road W

Minnetonka, MN 55343

Fax:  (952) 674-4333

Attention:  Kevin L. Crudden, Esq.

 

With a copy (not constituting notice) to:

 

Fredrikson & Byron, P.A.

200 South Sixth Street, Suite 4000

Minneapolis, MN 55402

Fax: (612) 492-7077

Attention: Ryan G. Miest, Esq.

 

and with a separate copy to (which shall not constitute notice):

 

Borden Ladner Gervais LLP

1200 Waterfront Centre

200 Burrard Street, P.O. Box 48600

Vancouver, British Columbia V7X IT2

Fax: (604) 622-5861

Attention: Nigel P. Cave

 

9

--------------------------------------------------------------------------------


 

or

 

(c)                                  at such other address as the party to which
such notice or other communication is to be given has last notified the party
giving the same in the manner provided in this Section 9.6 and if so given shall
be deemed to have been received on the date of such delivery or sending (or, if
such day is not a Business Day, on the next following Business Day).

 

9.6                                                                              
This Agreement and the rights and obligations of the parties hereto shall be
governed by and construed in accordance with the laws of the Province of British
Columbia and the federal laws of Canada applicable therein.

 

9.7                                                                              
Each of the parties hereto agrees with the others that: (i) money damages would
not be a sufficient remedy for any breach of this Agreement by any of the
parties; (ii) in addition to any other remedies at law or in equity that a party
may have, such party shall be entitled to seek equitable relief, including
injunction and specific performance, in addition to any other remedies available
to the party, in the event of any breach of the provisions of this Agreement;
and (iii) any party that is a defendant or respondent shall waive any
requirement for the securing or posting of any bond in connection with such
remedy. Each of the parties hereby consents to any preliminary applications for
such relief to any court of competent jurisdiction. The prevailing party shall
be reimbursed for all costs and expenses, including reasonable legal fees,
incurred in enforcing the other party’s obligations hereunder. Such remedies
shall not be deemed to be exclusive remedies for the breach of this Agreement
but shall be in addition to all other remedies at law or in equity.

 

9.8                                                                              
If any provision of this Agreement is determined by a court of competent
jurisdiction to be invalid, illegal or unenforceable in any respect, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not irremediably affected in any manner materially
adverse to any party hereto. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties hereto as closely as possible in an acceptable
manner to the end that transactions contemplated hereby are fulfilled according
to their original tenor to the extent possible.

 

9.9                                                                              
This Agreement constitutes the entire agreement and supersedes all other prior
agreements and undertakings, both written and oral, among the parties with
respect to the subject matter hereof.

 

9.10                                                                        This
Agreement may be executed in any number of counterparts, each of which shall be
deemed to be an original and all of which taken together shall be deemed to
constitute one and the same instrument, and it shall not be necessary in making
proof of this Agreement to produce more than one counterpart.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties have executed this Agreement as of the date first
written above.

 

 

 

LML Acquisition Corp.

 

 

 

 

 

 

 

By:

/s/ Stefan Schulz

 

Name:

Stefan Schulz

 

Title:

Chief Financial Officer

 

 

 

 

 

 

Irrevocably accepted and agreed to this 21st day of September, 2012.

 

 

 

 

 

SIGNED, SEALED & DELIVERED

 

)

 

in the presence of:

 

)

 

 

 

)

 

/s/ Jessie Drysdale

 

)

/s/ Craig Thomson

Witness

 

)

Name: Craig Thomson

 

 

)

Address: 302 — 2659 Douglas Street,

 

 

)

Vancouver, British Columbia

 

 

)

Fax Number: (604) 689-4413

 

 

)

 

 

 

)

Shares: 0 Options: 700,000

 

 

 

 

SIGNED, SEALED & DELIVERED

 

)

 

in the presence of:

 

)

 

 

 

)

 

/s/ Jessie Drysdale

 

)

/s/ Craig Thomson

Witness

 

)

By: 588267 BC Ltd.

 

 

)

Name: Craig Thomson

 

 

)

Title: Authorized Signatory

 

 

)

Address: 302 — 2659 Douglas Street,

 

 

)

Vancouver, British Columbia

 

 

)

Fax Number: (604) 689-4413

 

 

)

 

 

 

)

Shares: 910,733 Options: 0

 

[Signature Page to Management Lock-Up and Support Agreement]

 

--------------------------------------------------------------------------------